Citation Nr: 0308298	
Decision Date: 05/01/03    Archive Date: 05/15/03

DOCKET NO.  99-17 633	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for degenerative joint 
disease of the cervical spine.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Andrew E. Betourney, Counsel

INTRODUCTION

The veteran served on active duty from January 1972 to 
December 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, which denied the veteran's claim for service 
connection for degenerative joint disease of the cervical 
spine.  The veteran filed a timely appeal to this adverse 
determination.

When this matter was previously before the Board in April 
2000 it was remanded to the RO for further development, which 
has been accomplished.  The case is now before the Board for 
appellate consideration.

The Board observes that in its April 2000 remand, the Board 
noted that at the time of an April 2000 hearing before the 
undersigned Veterans Law Judge, the veteran indicated that he 
wished to file a notice of disagreement with respect to the 
RO's July 1999 decision denying his claim for service 
connection for a low back disorder.  The veteran was informed 
that his oral statements and testimony with respect to that 
issue would be regarded as a written notice of disagreement.  
The Board then observed that where a timely notice of 
disagreement has been submitted, the veteran is entitled to a 
statement of the case.  See 38 C.F.R. § 19.26 (2002).  
Because the RO had not yet issued a statement of the case, 
the Board determined that there existed a procedural defect 
which required a remand.  See Manlincon v. West, 12 Vet. App. 
238, 240-41 (1999); Godfrey v. Brown, 7 Vet. App. 398 (1995); 
see also 38 C.F.R. § 19.9 (2002) (stipulating that, if a 
correlation of a procedural defect is essential to a proper 
appellate decision, the Board shall remand the case to the 
agency of original jurisdiction, and specify the action to be 
undertaken) (emphasis added).  This issue was therefore 
referred back to the RO for appropriate development, to 
include the issuance of a supplemental statement of the case.  
A supplemental statement of the case addressing the issue of 
service connection for a low back disorder was subsequently 
issued to the veteran in January 2003.  However, as the 
evidence does not show that the veteran has filed a timely 
appeal regarding this issue, it is not presently before the 
Board for appellate consideration.


FINDINGS OF FACT

1.  There has been compliance with the duty to assist and 
duty to notify provisions of the Veterans Claims Assistance 
Act of 2000.
 
2.  The veteran's claims file does not contain probative 
evidence which links his current degenerative joint disease 
of the cervical spine to his military service, to include an 
August 1972 automobile accident.


CONCLUSION OF LAW

Degenerative joint disease of the cervical spine was neither 
incurred in nor aggravated by the veteran's active duty 
military service nor may arthritis be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 
(2002). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal. On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 
(West 2002).  The legislation has eliminated the well-
grounded claim requirement, has expanded the duty of VA to 
notify the appellant and the representative, and has enhanced 
its duty to assist an appellant in developing the information 
and evidence necessary to substantiate a claim.  See 
generally VCAA.  

VA issued regulations to implement the VCAA in August 2001.  
66 Fed. Reg. 45,620 (Aug. 29, 2001) (codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) that is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 38 C.F.R. § 
3.159(c)(4)(iii), VA stated that "the provisions of this 
rule merely implement the VCAA and do not provide any rights 
other than those provided in the VCAA."  66 Fed. Reg. 
45,629.  Accordingly, in general where the record 
demonstrates that the statutory mandates have been satisfied, 
the regulatory provisions likewise are satisfied.

The United States Court of Appeals for Veterans Claim (Court) 
held in Holliday v. Principi, 14 Vet. App. 280 (2001) that 
the VCAA was potentially applicable to all claims pending on 
the date of enactment, citing Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  Subsequently, however, the United States 
Court of Appeals for the Federal Circuit held that Section 3A 
of the VCAA (covering the duty to notify and duty to assist 
provisions of the VCAA) was not retroactively applicable to 
decisions of the Board entered before the effective date of 
the VCAA (Nov. 9, 2000).  Bernklau v. Principi, 291 F.3d 795 
(Fed. Cir. 2002); See also Dyment v. Principi, 287 F.3d 1377 
(Fed. Cir. 2002).  In reaching this determination, the 
Federal Circuit appears to reason that the VCAA may not apply 
to claims or appeals pending on the date of enactment of the 
VCAA.  However, the Federal Circuit stated that it was not 
reaching that question.  The Board notes that VAOPGCPREC 11-
2000 (Nov. 27, 2000) appears to hold that the VCAA is 
retroactively applicable to claims pending on the date of 
enactment.  Further, the regulations issued to implement the 
VCAA are to be applicable to "any claim for benefits 
received by VA on or after November 9, 2000, the VCAA's 
enactment date, as well as to any claim filed before that 
date but not decided by VA as of that date."  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  Precedent opinions of the chief 
legal officer of the Department and regulations of the 
Department are binding on the Board.  38 U.S.C.A. § 7104(c) 
(West 2002).  For purposes of this determination, the Board 
will assume that the VCAA is applicable to claims or appeals 
pending on the date of enactment of the VCAA. 

Among its other provisions, the VCAA redefines the obligation 
of VA with respect to the duty to assist.  See 38 U.S.C.A. 
§ 5103A (West 2002).  First, VA has a duty to notify the 
veteran and his representative of any information and 
evidence necessary to substantiate and complete a claim for 
VA benefits.  See 38 U.S.C.A. §§ 5102 and 5103 (West 2002).  
Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his or her claims.  See 
38 U.S.C.A. § 5103A (West 2002).  

In the present case, the Board concludes that VA's redefined 
duty to assist and duty to notify have been fulfilled to the 
extent practicable.  The Board finds that the veteran was 
provided adequate notice as to the evidence needed to 
substantiate his service connection claim, as well as notice 
of the specific legal criteria necessary to substantiate his 
claim.  The Board concludes that discussions as contained in 
the initial rating decision dated in October 1998, in the 
statement of the case (SOC) issued in December 1998, in the 
supplemental statements of the case (SSOCs) issued in July 
1999, January 2000, and January 2003, in the Board remand 
dated in December 2000, at the time of hearings before an RO 
hearing officer in November 1999 and before the undersigned 
Veterans Law Judge in April 2000, and in correspondence to 
the veteran have provided him with sufficient information 
regarding the applicable regulations regarding the evidence 
necessary to substantiate his claim.  

Furthermore, the Board observes that in a lengthy letter to 
the veteran dated in March 2003, the RO advised the veteran 
of the recent enactment of the VCAA, and provided him with 
information about the new rights provided thereunder, 
including the furnishing of forms and notice of incomplete 
applications under 38 U.S.C.A. § 5102, providing notice to 
claimants of required information and evidence under 38 
U.S.C.A. § 5103, and the duty to assist claimants under 38 
U.S.C.A. § 5103A.  The RO described the evidence needed to 
establish the veteran's claim, and specifically identified 
what evidence was needed from the veteran versus what 
evidence VA would attempt to procure.  The Board finds, 
therefore, that such documents are in compliance with the 
VA's revised notice requirements.  Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  The veteran and his 
representative further plainly show through their statements 
and submissions of evidence that they understand the nature 
of the evidence needed to substantiate the veteran's claim.  
As the RO has completely developed the record, the 
requirement that the RO explain the respective responsibility 
of VA and the veteran to provide evidence has been met.  The 
Board concludes that VA does not have any further outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.  

The Board also finds that to the extent practicable at this 
time, all relevant facts have been properly developed with 
respect to the issue on appeal, and that all relevant 
evidence necessary for an equitable resolution of this issue 
has been identified and obtained.  The evidence of record 
includes the veteran's service medical records, records of 
private treatment provided during service at Piqua Memorial 
Hospital, extensive post-service private treatment notes and 
medical statements, VA examination reports and medical 
opinions, and several personal statements made by the veteran 
in support of his claim.  The veteran testified at a hearing 
before an RO hearing officer in November 1999, and before the 
undersigned Veterans Law Judge in April 2000, and transcripts 
of this testimony have been associated with the veteran's 
claims file.  The RO has obtained all pertinent records 
regarding the issue on appeal and has effectively notified 
the veteran of the evidence required to substantiate his 
claim.  The Board is not aware of any additional relevant 
evidence which is available in connection with this appeal, 
and concludes that all reasonable efforts were made by VA to 
obtain evidence necessary to substantiate the veteran's 
claim.  Therefore, no further assistance to the veteran 
regarding the development of evidence is required, and would 
otherwise be unproductive.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burden on VA with no benefit flowing to the 
veteran are to be avoided.)

In light of the foregoing, the Board finds that under the 
circumstances of this case, VA has made reasonable efforts to 
assist the veteran in attempting to substantiate his claim 
and that additional assistance is not required.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular injury or disease resulting in 
a current disability was incurred in or aggravated coincident 
with service in the Armed Forces.  38 U.S.C.A. § 1110 (West 
2002); 38 C.F.R. § 3.303(a) (2002).  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred in service if they become manifest to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2002).

Service connection generally requires:  (1) medical evidence 
of a current disability; (2) medical or, in certain 
circumstances, lay evidence of inservice incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed inservice disease or injury 
and the present disease or injury.  See Epps v. Gober, 126 
F.3d 1464 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 498 
(1995); see also Heuer v. Brown, 7 Vet. App. 379, 384 (1995); 
Savage v. Gober, 10 Vet. App. 488, 497 (1997).  Where the 
determinative issue involves medical etiology or a medical 
diagnosis, competent medical evidence is required to support 
this issue.  See Epps, supra.; Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  This burden may not be met merely by 
presenting lay testimony, because lay persons are not 
competent to offer medical opinions.  See Epps, supra; 
Grottveit, supra; Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992). 

In addition, a claim may be established under the provisions 
of 38 C.F.R. § 3.303(b) when the evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
a condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the case law of the United 
States Court of Appeals for Veterans Claims (Court), lay 
observation is competent.  If the chronicity provision is not 
applicable, a claim may still be established on the basis of 
§ 3.303(b) if the condition observed during service or any 
applicable presumption period still exists, continuity of 
symptomatology is demonstrated thereafter, and competent 
evidence relates the present condition to that 
symptomatology.  Savage, 10 Vet. App. at 498.

In determining whether an appellant is entitled to service 
connection for a disease or disability, VA must determine 
whether the evidence supports the claim or is in relative 
equipoise, with the appellant prevailing in either event, or 
whether a preponderance of the evidence is against the claim, 
in which case the claim is denied.  38 U.S.C.A. § 5107(b) 
(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran maintains that he currently suffers from 
degenerative joint disease of the cervical spine which 
resulted from an automobile accident which occurred on August 
26, 1972.  In a Report of Accidental Injury completed by the 
veteran in May 1998, he stated that he landed on his back 
with his left arm behind his back, and suffered a broken left 
humerus, crushed bones in the left wrist, and abrasions along 
the entire length of his spine.  He reported that he was 
treated for three days immediately after this accident at 
Piqua Memorial Hospital, then was transferred and treated for 
several months at the Medical Center at Wright-Patterson Air 
Force Base.  

In a hearing conducted before an RO hearing officer in 
November 1999, the veteran provided more detail regarding the 
inservice injury.  At that time, he testified that he was 
riding as a passenger in a car in August 1972 when the tire 
blew out, causing the car to roll and fall into a ditch.  He 
stated that he was thrown clear of the vehicle, and, after 
being immobilized at the scene, was transported to Piqua 
Memorial Hospital, where he was hospitalized for three days.  
He stated that he was then transported to the Medical Center 
at Wright-Patterson Air Force Base, where he was hospitalized 
for between three and five weeks.  He testified that he had 
suffered from back pain ever since the time of this accident, 
which originally began in his lower back but "over the years 
it's worked it's way up from my lower back."

Relevant evidence includes hospital records from Piqua 
Memorial Hospital, which reflect hospitalization of the 
veteran at that facility on August 27 and August 28, 1972.  
Diagnoses following this treatment included a commuted 
Colles' fracture of the left wrist and a transverse fracture 
of the proximal shaft of the left humerus, as well as 
multiple contusions and abrasions.  The veteran did not 
complain of any neck or spine pain, and examination of the 
veteran's neck revealed no pertinent abnormalities.

The veteran's service medical records include treatment 
records from the U.S. Air Force Medical Center at Wright-
Patterson Air Force Base, which indicate that he was 
hospitalized at that facility from August 28, 1972 to October 
4, 1972.  The October 1972 discharge summary for this period 
of hospitalization noted the veteran's August 26, 1972 
automobile accident, as well as the emergency treatment 
provided at Piqua Memorial Hospital.  On physical examination 
at admission, the veteran's neck was supple, and some 
posterior neck pain along the C7 spine was noted.  The 
veteran was placed in a long-arm cast and placed on bed rest 
until September 7, 1972, at which time he was placed on 
convalescent leave, with weekly re-examinations.  He was 
discharged on October 4, 1972, with final diagnoses of a 
closed transverse fracture of the proximal left humerus and a 
closed fracture of the distal left radius.

The veteran's remaining service medical records do not 
indicate any subsequent complaints or diagnoses of, or 
treatment for, cervical spine problems.  The Board observes 
that the veteran complained of lumbar discomfort following 
minor trauma involving motorcycle racing in June 1973, at 
which time a diagnosis of low back pain was rendered, and 
that he offered similar complaints of low back pain in 
November 1974 after lifting concrete blocks, at which time a 
diagnosis of possible muscle strain in the lower back was 
rendered.  He also complained of thoracic pain in January 
1975, at which time a diagnosis was deferred.

At the time of the veteran's service separation examination, 
conducted in December 1975, the veteran's spine was found to 
be normal, and no cervical abnormality was noted.

The first post-service medical evidence of record consists of 
treatment records from Carlos K. Menendez, M.D., a physician 
at Family Health, a private health care facility, dated from 
August 1977 to September 1999.  While these records indicate 
several complaints of low back pain throughout this entire 
period, generally attributed to work-related injuries, they 
are completely negative for any cervical spine complaints or 
findings in the late 1970s and throughout the 1980s until 
December 1989, at which time the veteran complained of neck 
and upper back stiffness and pain.  The diagnosis rendered at 
that time was cervical strain.  

These records are again silent for any cervical spine 
complaints until February 1997, at which time he complained 
of neck pain radiating to the right shoulder of 2 weeks' 
duration.  He stated that this began after he started 
performing a new duty at work involving his right arm and 
upper extremity.  The diagnosis at that time was of cervical 
strain with possible component of spondylosis.  X-rays of the 
veteran's cervical spine were taken at that time, which 
showed narrowing and degenerative changes associated with the 
C4-C5 disc space with bilateral C4-C5 neural foraminal 
encroachment.  Treatment records in 1997, 1998 and 1999 
reflect ongoing complaints of cervical spine/neck pain, with 
diagnoses of cervical degenerative changes and spondylosis.  
Of particular note is a treatment record dated in January 
1999, at which time the veteran presented with complaints of 
neck and shoulder pain, which he reported had been an ongoing 
problem.  He also reported that he had seen people for this 
problem in the past, although the examiner noted that "All 
records indicate that he has had lumbar problems," and the 
first notation of any cervical problems in the record noted 
by this examiner was the evaluation in early 1997 noted 
above, at which time an assessment of cervical degenerative 
disease was rendered.  

In September 1999, the veteran presented to Dr. Menendez with 
complaints of progressive neck discomfort radiating to both 
elbows.  Dr. Menendez noted that "He is also requesting 
another statement from me that needs to verify that his auto 
accident in the early 1970s was at least partially 
responsible for his current arthritis."  The examiner 
rendered a diagnosis of spondylosis of the cervical spine.  

These records were accompanied by a statement from Dr. 
Menendez dated in September 1999, at which time he noted that 
the veteran was under his care for Hepatitis C, benign 
prostate hypertrophy and spondylosis.  He then offered the 
following opinion:  "He has been seen in our office since 
1977.  He was involved in a significant auto accident in 
which he was thrown from the vehicle in 1972.  It is my 
opinion that this auto accident was at least partially 
responsible for his current osteoarthritis."

Other private treatment records contained in the veteran's 
claims file do not indicate treatment for cervical spine 
problems.  Treatment records from Wayne Hospital dated in 
1985 reflect treatment for lumbar and dorsal spine pain.

Treatment records from Wayne Hospital dated from September 
1995 to July 1997 indicate treatment primarily for lumbar 
problems.  However, a February 1997 examination report from 
Wayne Hospital noted that the veteran had been experiencing 
gradually increasing neck pain for 2 months.  He initially 
thought that this pain might have been due to the way he 
slept, but then realized that this was not the cause.  The 
examiner noted that "He denies any injury to the neck and 
shoulder that may cause his current problem."  He reported a 
history of arthritis in the low back.  He also noted that his 
job involved polishing whirlpools, and that he had recently 
started a new position polishing a different and more 
difficult part, after which his pain increased.  Following an 
examination, the examiner rendered a diagnosis of right 
cervical strain, possibly of the right levator scapulae and 
upper trapezius.

In a statement dated in July 1997, a representative from 
Wayne Hospital noted that the veteran "had been through 
therapy with us in February 1997 for a cervical strain which 
was work-related.  This particular problem is defined by his 
surgeon as a congenital problem; spondylolisthesis - 
congenital (756.12) and spondylosis - lumbosacral."  She 
noted that the veteran's treating surgeon was Marcos E. 
Amongero, M.D.

The veteran's claims file contains treatment records from Dr. 
Amongero, which reflect primarily lumbar spine treatment, 
including a lumbar fusion at L2-L3 performed by Dr. Amongero 
in May 1997.  In May 1997, Dr. Amongero also noted that the 
veteran had asked him to evaluate his cervical spine MRI, 
which showed some spondylosis at C4-C5 and C5-C6, with some 
mild cord compression.  Since there was no history of any 
radiculopathy, numbness or tingling in either upper or lower 
extremity or any bowel or bladder symptomatology, Dr. 
Amongero suggested continued monitoring and intervention only 
if needed at a future date.

Records from the Ohio Department of Worker's Compensation 
show that the veteran was granted worker's compensation for a 
"sprain of neck" beginning in February 1997.  The cause of 
this injury was not provided.

In March 1999, the veteran underwent a VA general medical 
examination.  At that time, the veteran reported that he was 
injured in an automobile accident in August 1972, at which 
time he fractured his left humerus.  He reported that he had 
suffered from "pain in his neck and his upper back ever 
since the automobile accident," as well as pain in the low 
back.  Following an examination, the examiner rendered a 
relevant diagnosis of degenerative disease of the lumbar and 
cervical spine.  The examiner stated that based on the 
indications from the veteran's claims file that he complained 
of low back pain in 1973 and 1974, the accident was as likely 
as not the onset of degenerative disease of the low back.  
However, he did not comment on the etiology of the veteran's 
cervical spine, except to note that there was no mention of 
back or neck pain in the Piqua Memorial Hospital records.

In November 2002, the veteran underwent a VA spine 
examination.  At that time, the veteran stated that he was 
injured in an automobile accident in 1972, at which time he 
was thrown anywhere from 60 to 100 feet from the car, landing 
on his head and neck.  He recalled having persistent 
headaches, pins and needles type sensation in the neck and 
shoulders, and a grinding sensation in the neck.  He later 
was involved in two motor car injuries, sustaining injuries 
to his neck both times.  He reported that he wore a collar 
for a short time and then returned to physical activities.  
He stated that the neck pain had progressed over the years, 
and currently caused chronic headaches and chronic neck pain, 
which advanced to the shoulders.  

Following an examination, the examiner rendered a diagnosis 
of chronic degeneration of the C4, C5 and C6 levels of the 
cervical spine.  The RO asked the examiner to express an 
opinion as whether it is at least as likely as not that the 
veteran currently has a cervical spine disorder which is due 
to an inservice 1972 motor vehicle accident or a 1973 
motorcycle accident or to other incident of service.  In 
response, the examiner then stated that after examination of 
the veteran and a review of the veteran's medical records, it 
was clear that the veteran had a current cervical spine 
condition, but that it was "not medically possible from his 
medical records and from his history and from a thorough 
examination to determine whether his current neck condition 
is from an automobile accident in 1972 or multiple service-
connected motor car accidents from 1973."

In April 2000, the veteran testified at a Travel Board 
hearing before the undersigned Veterans Law Judge.  At that 
time, he stated that following the August 1972 automobile 
accident, he was hospitalized for three weeks at the Medical 
Center at Wright-Patterson Air Force Base "because of back 
injuries that I received during the accident."  He 
acknowledged that he was also treated for a broken arm, but 
stated that he was bedridden due to back pain and an 
inability to move.  He stated that during the remainder of 
service he was treated "mainly for low and middle back 
problems."  He reported that in late 1973 he was riding a 
motorcycle and "dumped it," injuring his low back.  He 
stated that he was treated after service by Dr. Menendez 
beginning in 1977, but did not state what he was treated for 
at that time when asked.  He was also asked what medical 
records Dr. Menendez relied upon in offering his opinion that 
the veteran's auto accident inservice was at least partially 
responsible for his current osteoarthritis.  In response, the 
veteran indicated that Dr. Menendez had known about the 
accident for some time, and that over the years his back 
would go out and "We never really knew why."  The veteran 
indicated that he went to a specialist who performed MRIs, 
after which it was determined that he had a crack in his 
spine which was causing all of his problems, including 
instability, and that his vertebrae were then fused together 
with rods and screws.  He also indicated that he filed 
several workman's compensation claims in the late 80s and 
early 1990s when he reinjured his back lifting.

He also testified that when he was treated at Wright-
Patterson Air Force Base, he wore a cervical collar for the 
entire 3 to 5-week period of hospitalization, and was 
suffering from whiplash.  He indicated that when he started 
seeing Dr. Menendez in 1977, he was having trouble with his 
low back and center back.  He also clarified that his 
workman's compensation claims were for injuries only to his 
low back, not his neck.

Following a review of the evidence detailed above, the Board 
finds that the preponderance of the evidence is against the 
claim for service connection for degenerative joint disease 
of the cervical spine.  The veteran's claims file contains 
three medical opinions relating to the claimed link between 
the veteran's spine problems and his August 1972 automobile 
accident - the March 1999 opinion by the VA general medical 
examiner, the September 1999 opinion by Dr. Menendez, and the 
November 2002 opinion by the VA spine examiner.  Of these, 
two opinions do not serve to support the veteran's claim.  
While the VA examiner who conducted the March 1999 VA general 
medical examination rendered diagnoses of degenerative 
disease of the lumbar spine and degenerative disease of the 
cervical spine, he limited his statement regarding the 
etiology of the veteran's degenerative disease only to his 
low back, noting that treatment records in the years 
following the August 1972 accident showed ongoing complaints 
of low back pain.  If anything, the fact that this examiner 
opined that the veteran's lumbar degenerative disease was due 
to his accident but specifically did not state that the 
veteran's cervical degenerative disease was also linked to 
his 1972 accident, combined with his comment that treatment 
records immediately following this accident did not show any 
complaints of neck pain, would tend to indicate that this 
examiner did not find such a connection.  In any case, the 
Board finds that this opinion does not support the claim of a 
nexus, or link, between the veteran's August 1972 accident 
and his current degenerative disease of the cervical spine.

Similarly, the November 2002 VA examiner's opinion does not 
support the veteran's claim, as the examiner concluded that 
it was not medically possible to determine whether the 
veteran's current neck disorder was related to any incident 
of the veteran's military service, including the August 1972 
automobile accident and the subsequent motorcycle accidents.  
Again, the Board finds that this opinion does not support the 
claim of a nexus, or link, between the veteran's August 1972 
accident or any other incident of the veteran's military 
service, and his current degenerative disease of the cervical 
spine.

The third opinion, rendered in September 1999 by Dr. 
Menendez, is the only opinion that can be construed to favor 
the veteran's claim.  At that time, Dr. Menendez opined that 
the veteran's August 1972 automobile accident was "at least 
partially responsible for his current osteoarthritis."  
However, the Board finds that this opinion is not persuasive 
for several reasons.  First, there is some question as to 
whether Dr. Menendez was referring to osteoarthritis of the 
veteran's cervical spine, given the fact that he did not 
specify which part of the body he was referring to, and the 
fact that he had treated the veteran primarily for low back 
problems.  Indeed, Dr. Menendez did not render a diagnosis of 
osteoarthritis, or otherwise indicate that he had ever 
treated the veteran for this disorder, but instead appears to 
have written this statement based on the veteran's request 
for him to offer a "statement from me that needs to verify 
that his auto accident in the early 1970s was at least 
partially responsible for his current arthritis."

Second, and of perhaps greater importance, is the fact that 
Dr. Menendez did not indicate what evidence he based his 
bare, conclusory statement upon, and he offered no supporting 
rationale whatsoever for his opinion.  A thorough review by 
the Board of the detailed records of more than 20 years of 
treatment provided to the veteran by Dr. Menendez from 1977 
to 1999 fails to indicate any reference whatsoever to the 
veteran's 1972 automobile accident which would indicate that 
Dr. Menendez was even aware of this accident prior to the 
veteran's 1999 opinion request.  Indeed, during the veteran's 
April 2000 Travel Board hearing, the veteran's service 
representative noted Dr. Menendez's 1999 opinion, then asked 
the veteran "Did he have any medical records in front of 
him, any x-rays when he chose to make this diagnosis...?"  In 
response, the veteran did not reference any medical records, 
but simply stated his belief that Dr. Menendez had "known 
about the accident for some time."  Since Dr. Menendez 
apparently did not base his opinion on any records created at 
the time of the 1972 accident or immediately thereafter, and 
the veteran's accident was never mentioned in treatment 
records by Dr. Menendez in more than 20 years of detailed 
treatment records, it appears that his opinion was based 
solely on the veteran's current account of the injuries he 
had sustained in August 1972.  However, as the records from 
Piqua Memorial Hospital and the Medical Center at Wright-
Patterson Air Force Base from 1972 show, the veteran was not 
treated for cervical spine problems following this accident, 
and no cervical spine disorders were diagnosed either then or 
for more than 25 years thereafter, when he was first 
diagnosed with cervical degenerative disease in February 1997 
(the only intervening neck complaint was the single December 
1989 complaint of neck and upper back stiffness and pain, 
diagnosed simply as "cervical strain," which appears to 
have been acute and transitory and did not result in any 
further complaints for 8 years).  Although the records from 
Wright-Patterson Air Force Base do show that the veteran 
complained of, among other things, "some posterior neck pain 
along the C7 spine" upon admission to that facility, there 
were no findings of any cervical spine or neck abnormality 
while he was hospitalized at that facility for three to five 
weeks, or at Piqua Memorial Hospital immediately following 
the accident.  Extensive post-service treatment records 
indicate treatment for numerous medical problems, but the 
veteran did not mention any neck or cervical spine complaints 
for many years following discharge.  The Board is not bound 
to accept medical opinions that are based on history supplied 
by the veteran where that history is unsupported or based on 
inaccurate factual premises.  See West v. Brown, 7 Vet. App. 
70, 77 (1994) quoting Wilson v. Derwinski, 2 Vet. App. 614, 
618 (1992); Black v. Brown, 5 Vet. App. 177 (1993); Swann v. 
Brown, 5 Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 
458 (1993); Guimond v. Brown, 6 Vet. App. 69 (1993).  The 
Board finds that the contemporary service medical records are 
entitled to far more probative weight than the evidentiary 
assertions of the claimant implicitly advanced many decades 
after service.

In addition, Dr. Menendez's opinion does not account for the 
possible effects of any post-service injuries.  Black v. 
Brown, 5 Vet. App. 177, 180 (1993).  This is particularly 
important in this case, where the veteran's current cervical 
spine complaints began in February 1997, and records from 
Wayne Hospital specifically note that the veteran's cervical 
injury in February 1997 was "work-related."  The Board also 
notes that when the veteran was hospitalized for treatment of 
his neck problems in February 1997, the veteran specifically 
denied any prior history of "any injury to the neck and 
shoulder that may cause his current problem" at that time.

The Board has considered the veteran's own contentions, as 
set forth during his hearings and in various correspondence 
received by VA, attesting to his belief that his current 
cervical spine degenerative disease is related to the August 
1972 inservice automobile accident.  However, as the veteran 
is not a medical expert, he is not qualified to express an 
opinion regarding any medical causation of his cervical spine 
disorder.  As it is the province of trained health care 
professionals to enter conclusions which require medical 
expertise, such as opinions as to diagnosis and causation, 
Jones v. Brown, 7 Vet. App. 134, 137 (1994), the veteran's 
lay opinions cannot be accepted as competent evidence to the 
extent that they purport to establish such medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 (1992).  
Thus, the Board finds that the veteran's contention that his 
current degenerative joint disease of the cervical spine, 
first diagnosed in 1997, is related to the August 1972 
automobile accident in service some 25 years earlier cannot 
be accepted as competent evidence of the required medical 
nexus.

Thus, after a careful review of the record, the Board finds 
that the preponderance of the evidence is against the claim 
of service connection for degenerative joint disease of the 
cervical spine.  In reaching this decision the Board has 
considered the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).
  



ORDER

Service connection for degenerative joint disease of the 
cervical spine is denied.



	                        
____________________________________________
	S. L. KENNEDY 
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

